Per Curiam.
In each of these cases (in one of which the defendant was convicted of making intoxicating liquor, and in the other of’ possessing such liquor) the evidence amply authorized the conviction. The still was found in his hog lot and within a short distance from his house, and had been operated there for several months. The jury had a right to disbelieve the defendant’s statement, and, with his statement excluded,' the conviction was demanded.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.